Case: 4:17-cv-02455-CDP Doc. #: 181 Filed: 06/18/19 Page: 1 of 1 PagelD #: 4215

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
MALEEHA AHMAD, et al., )
Plaintiffs,
Vv. No. 4:17-cv-2455 CDP
CITY OF ST. LOUIS, MISSOURI,
Defendant.

Affidavit of Compliance
In accordance with the Memorandum and Order issued by the Court on June 18, 2019,
ECF No. 179, the undersigned counsel attests that she served a copy of the Memorandum and
Order upon St. Louis County, via its counsel Mr. Robert Fox, by electronic mail and First Class
mail on this date.
STATE OF MISSOURI )
) ss

CITY OF ST. LOUIS )

I, Jessie Steffan, being duly sworn upon my oath, state that the statements contained
herein are true and correct according to my best knowledge, information and belief.

 

CZ ,
Jeséie Steffan, Platt s’ Attorney

On this June 18, 2019, before me a Notary Public, personally appeared Jessie Steffan, to
me known to be the person who executed the foregoing instrument and acknowledged under oath
that the information contained therein is true and correct according to her best knowledge,
information and belief.

IN WITNESS WHEREOF, I have set my hand and affixed my official seal in the County
and State aforesaid on the day and year first above written.

 

My Commission expires:

ae Uity,, KATHRYN M. HINNERS- MUELLER
My Commission Expires
Mee 42, “oly

cameleon #148 4088 1

74 als SS

Nae

 
